PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/890,439
Filing Date: Jun. 2, 2020
Appellant(s): PCMS Holdings, Inc. 



__________________
Jeffrey A. Steck
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed Oct. 25, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Nov. 16, 2016 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) 
Claims 1-2, 5-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Latham (US 5803738 A).
	As to claim 1, Latham discloses a method for enabling haptic feedback for objects in an augmented reality system (Latham, Abs., a method for “system for simulating the forces associated with touching objects in a virtual simulator system”), the method comprising:
	detecting a position of a first touch point (Latham, FIGS. 1-5, “input glove data 92” → “extrapolate hand position 93”) at which a user is touching a proxy surface (Latham, FIGS. 1-5, “which zone contains hand? 95” → e.g., “identify knob/switch point 97” on e.g., “small panel 12 that is moved into position by a translational robotic positioning mechanism 14”), the proxy surface (Latham, FIGS. 1-5, “small panel 12”) being associated with (Latham, see FIG. 3) a physical or virtual three-dimensional (3D) object (Latham, FIGS. 1-5, associated with, e.g., “rotary control 42”, “keyboard 44”, “push button switches 46”, etc.); 
	mapping the first touch point to a first corresponding point on the 3D object (Latham, FIG. 4, col. 4, ll. 45-52, “a program controls the position of the panel 12 by sending signals to a multi-channel motor controller 72. This motor controller 72 drives the three motors 78, 80 and 82 on the x, y and z axes, respectively, of the robotic positioning mechanism 14. The computer 60 also controls a second motor controller 74 which, in turn, drives motors 84 in the panel 12 which sets the controls into their correct physical positions”) by using a stored mapping of coordinates of points on the proxy surface and corresponding coordinates of points on the surface of the 3D object (Latham, FIG. 4, col. 4, ll. 38-44, “computer 60 executes a control program in its program storage 64. The program receives data from a tracker 18, which measures the position of the user's hand 
	determining a first position of an augmented hand (Latham, FIG. 5, “drive switch to physical state 98” → “drive transport to point 100”) such that the augmented hand is in alignment with the first corresponding point on the 3D object (Latham, see FIG. 1, col. 3, ll. 21-27, “to provide the feel of actuating a control, there is a small panel 12 that is moved into position by a translational robotic positioning mechanism 14. The translational robotic positioning mechanism 14 is supported by a frame 22 so that the range of motion of the panel 16 covers the physical positions of switches to be accessed in the image 10”); and 
	displaying the augmented hand at the first determined position on an augmented reality display (Latham, see FIG. 1, col. 3, ll. 15-20, “when the user reaches for a cockpit control, a graphics image of the user's hand appears within the image 10 of the rest of the environment, so that the user may reach towards a selected control. The image of the cockpit typically shows many cockpit controls, any of which may be actuated by the user”). 
	As to claim 2, it differs from claim 1 only in that it recites a “second touch point at which the user is subsequently touching” instead of the “first touch point” recited in claim 1.  Latham teaches them (Latham, see FIGS. 1 and 5, a 2nd “extracting hand position 93” is repeated after 1st “drive transport to point 100”, and go on and on).  Please see claim 1 for detailed analysis.
	As to claim 5, Latham discloses the method claim 1, wherein the proxy surface is a relief surface (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” may comprise a relief surface).
claim 6, Latham discloses the method of claim 1, wherein the proxy surface is a configurable surface (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” comprise a configurable surface).
	As to claim 7, Latham discloses the method of claim 1, wherein the augmented hand (Latham, see FIG. 1, col. 3, ll. 15-20, the “graphics image of the user's hand”) is a segmented image of the user's hand (Latham, see FIG. 1).
	As to claim 8, Latham discloses the method of claim 1, wherein the 3D object is a physical object (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” are physical objects).
	As to claim 9, Latham discloses the method of claim 1, wherein the augmented reality display is an augmented reality headset (Latham, see FIG. 1, col. 5, ll. 51-57, “in an immersion virtual reality environment, the user wears headphones as well as an HMD”).
	As to claim 11, Latham discloses the method of claim 1, wherein the proxy surface is touch sensitive, and wherein the position of the first touch point is detected using the touch-sensitive proxy surface (Latham, FIG. 5, col. 5, ll. 22-29, “step 97 identifies which particular knob or switch is being reached by the user. The identification is made by selecting the knob or switch which is closest to the extended path of the hand. The positions of the knobs and switches are predetermined and stored in the data storage 64”).
	As to claim 12, it differs from claim 1 only in that it is the augmented reality system performing the method of claim 1.  It recites the similar limitations as in claim 1, and Latham discloses them.  Please see claim 1 for detailed analysis.
As to claims 13-15, they recite the same limitations as in claims 9, 11 and 6, respectively, and Latham discloses them.  Please see claims 9, 11 and 6 for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 5803738 A) in view of Elangovan et al. (US 20150241969 A1).
	As to claim 10, Latham fails to explicitly teach the method of claim 9, wherein the position of the first touch point is detected using a camera on the augmented reality headset.
	However, Elangovan teaches the concept that the position of the first touch point is detected using a camera on the augmented reality headset (Elangovan, FIG. 4, [0028], “the HMD contains a camera 440 outputting a video stream, which video stream is used for detecting the hand and extracting depth information to position the hand in front of the HMD”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “head mount display 20” taught by Latham to further comprise “camera 440”, as taught by Elangovan, in order to “obtain skeletal pose of one’s own hand” (Elangovan, FIG. 4, [0028]) with respect to the “HMD” that a user is wearing.

Allowable Subject Matter
Claims 3-4 and 16-17 would be allowable if a terminal disclaimer is submitted to overcome the claim rejections under the non-statutory double patenting, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the closest known prior art, i.e., Latham (US 5803738 A), Elangovan et al. (US 20150241969 A1), Han et al. (US 2010/0107127 A1) and Mittal et al. (US 2014/0225918 wherein the proxy surface is a depth-compressed model of the 3D object”.
 As to claim 4, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the proxy surface is an unwrapped model of the 3D object”.
As to new claims 16-17, it is persuasive that “new apparatus claims 16 and 17 that correspond to allowable method claims 3 and 4 have also been added” (Remarks. P. 5).  They recite the same limitations as in claims 3-4, respectively, and are allowable for the same reasons above.  Please see claims 3-4 for detailed analysis.

(2) Response to Argument
Regarding to rejection of Claim 1, the Appellant asserts (Appeal Brief, pp. 7-8)
Claims 1 and 12 recite the detection of a “touch point at which a user is touching a proxy surface.”  Specifically, this “touch point” is used in determining where to display an “augmented hand.”  Latham does not disclose any such use of a “touch point” and thus does not anticipate the pending clams.  Latham describes a virtual reality system in which the feel of a full-sized “virtual control panel” is simulated by moving a “small panel 12” in whatever direction the user may be reaching.  In Latham, the small panel is moved into position before the user touches it.  See Latham col. 3, lines 1-3 (describing a “robotic mechanism under computer control to place the object in exactly the right place just before the user touches it”).  If the small panel moved around while the user was touching it, it would make for a poor simulation of a single large panel.  Instead, the panel “freeze[s] position” before it is touched.  See Fig. 5 (step 99).

	Examiner respectfully submits that this assertion is substantially based on the Appellant’s subjective interpretation of the present application, especially regarding the “touch point.”  The Appellant appears to assume that the “touch point” must be “detected” while the user is physically  or at least right after the user has already physically touched the proxy surface.  Based on such subjective assumption, the Appellant asserts that Latham fails to teach such feature because the “small panel 12” moves in advance by way of “extrapolation” before the user physically touches it.  	
	Examiner understands that the Appellant may subjectively believe so especially because this “detection” feature is associated with “generating proxy surface,” whereas a user generally touches the “proxy surface” with her finger(s) continuously in contact  in order to obtain “realistic haptic feedback for virtual 3D object” (para. [0003]), whereas the “virtual 3D objects” have, for example, “spherical form, cube-shaped form, a geological feature such as a mountain,” etc.  Also see FIGS. 1-6.  
	However, Claim 1 fails to clearly recite such feature.  “Detect” means “discover or determine the existence, presence, or fact of” (Merriam-Webster Online Dictionary, as of Feb. 8, 2022).  Please also note that it is NOT merely the “touch point” BUT “a position of” the “touch point” that is to be “detected” in claim 1.  In the art of virtual reality (VR) using head mounted display (HMD), the “position of a touch point” is not necessarily required to be either physical or continuous, but often predicted.  Under the broadest reasonable interpretation, in Latham, the step of “detecting a position of a touch point at which a user is touching a proxy surface” is clearly occurring whenever a user moves his hands (and fingers) and touches the “small panel 12, because all that the user is touching is nothing but the “small panel 12” throughout the entire VR simulation of, for example, “cockpit control” (FIG. 1, col. 3, ll. 16), and the “detection” frequently occurs while the user is touching the “small panel 12” in this sense.


see FIGS. 1, 3, 5; col. 3, lines 12-15; col. 5,lines 33-42;  and col. 6, lines 4-6); and the touch point is used in determining where to display an augmented hand (a graphics image of the user's hand)(see FIGS. 1, 4, 5; col. 3, lines 15-20; col. 4, lines 23-37; and col. 5; lines 35-42). 


    PNG
    media_image2.png
    475
    635
    media_image2.png
    Greyscale






In the Final Action, it is admitted that “there is no explicit disclosure of such coordinate mapping” in Latham.  Final Act. At 3 (emphasis in original).  Instead, the rejection relies on what is “implicitly taught to the [person of] ordinary skill.” Id. (emphasis in original).  There is no explanation of why “a stored mapping of coordinate of points on the proxy surface and corresponding coordinates of points on the surface of the 3D object” necessarily flows from the teaching of Latham.  While it is argued in the Final Action that it would be “simply impossible for Latham to operate “without any mapping table or database,” Final Act. At 3, the argument that Latham must use some kind of “mapping table or database” is far from an argument that Latham necessarily uses “a stored mapping of coordinates of points on the proxy surface and corresponding coordinates of points on the surface of the 3D object.” 

    PNG
    media_image3.png
    680
    1428
    media_image3.png
    Greyscale

	The Examiner respectfully submits that the Appellant appears to lack the inherent knowledge of using “coordinate mapping” in “extrapolation” with respect to 3D actuator, such as “translational robotic positioning mechanism 14” disclosed by Latham as shown above.
known data or experience) into an area not known or experienced so as to arrive a usually conjectural knowledge of the unknown data”; and “mapping” means “the act or process of making a map” (Merriam-Webster Online Dictionary, as of Feb. 8, 2022).  In view of the “translational robotic positioning mechanism 14” in FIGS. 1-2, it is inherent that the “known data” to be extended by the step of “extrapolate hand position 93” to project the position of the “small panel 12” is most likely be in a form of [x, y, z] 3D Cartesian coordinate, which is fundamental in the art, and the positions of the “hand and fingers”, the “small panel 12”, the “head mounted display (HMD) 20”, and the “augmented hand” displayed in the “HMD 20” must be mapped by using a [x, y, z] Cartesian coordinate to tracked by the “tracker 18” and processed by the “computer 60”.
	Further, Latham teaches mapping the first touch point to a first corresponding point on the 3D object (12) (the 3D object keeps a minimum distance from the user's hand (e.g. in Zone C, Step 95) (see FIGS. 1, 5,  col. 3, lines 28-32; col. 4, lines 45-52; col. 5,  lines 18-21 and col. 6, lines 1-7)  by using a stored mapping of coordinates of points on the proxy surface (x, y, z coordinate data is inherently stored in a computer (60) since a computer controls the position of the 3D object(12)) (see FIGS. 2, 4; col. 3, lines 21-32,  and lines 37-45; col. 4, lines 42-52) and corresponding coordinates of points on the surface of the 3D object (12) (see FIGS. 1, 4;  col. 4, lines 23-44;  the position of knobs and switches on the surface of the 3D object (12) are stored in the data storage (64); see FIGS. 4; col. 5, lines 27-29)) and determining a first position of an augmented hand (on display 20) such that the augmented hand is in alignment with the first corresponding point on the 3D object (see FIGS. 1, 4, 5; col. 4, lines 23-44; and col. 5, lines 36-42).



As described in section II.A.1, above, Latham operates by moving the “small panel” into a position where the user is expected to reach.  The panel is moved into position using “three motors 78, 80 and 82 on the x, y and z axes.”  Col. 4, lines 47-48 (relied on in Final Act. 4).  If a skilled person were to use any “mapping” to implement Latham’s system, it would be a mapping from the “predicted position of the hand” to the “x, y and z” position of the small panel.  But a mapping from a hand position to an x, y, z position of the small panel is not the same as mapping from a touch point on a proxy surface to corresponding point on a 3D object.  It is far from obvious how any mapping from a touch point on a proxy surface could even be used by Latham.  In Latham, the small panel is supposed to “freeze position,” Fig. 5, step 99, before it is touched by the user.  Accordingly, the relevant calculations and movements have been completed before any “touch point” even exists. (Emphasis added by the Examiner).

	The Examiner respectfully submits that, again, this assertion is substantially based on the Appellant’s subjective interpretation of the “detection of the touch point.”  Contrary to the Appellant’s assertion, Claim 1 fails to clearly recite that the “touch point” must be a physical contact made by user’s finger, whose position must be physically “detected” after the physical contact occurs.  Under the Examiner’s reasonable interpretation provided above, the mapping from the hand position to the future x, y, z position of the small panel is exactly the same as mapping from a projected touch point on a proxy surface to corresponding point on a 3D object, because, in Latham, the position of the small panel 12 is always the same as the position of the hand position (i.e., mirror point) whenever any “target touch point” is determined, as long as the extrapolation and corresponding motor control do not fail (see FIGS. 1, 4, 5;  col. 3, lines 21-32; col. 4, lines 38-52; col. 5, lines 18-21 and col. 6, lines 1-7 ).  
The Appellant further asserts (Appeal Brief, p. 12)
Claims 1 and 12 recite “display[ing] the augmented hand at the [first] determined position,” where the “determined position” is the position that was determined through processing of the detected “touch point.”  Latham does not disclose any such feature.  Latham does disclose that “a graphical image of the user’s hand see also Fig. 1, but there is no indication that the position of this hand image is at all determined based on a detected touch point.  In Latham, “the user wears a data glove 16 and a tracker 18, that determine the positions of the user’s fingers an hand, respectively.” Col. 3, lines 13-15.  The only reasonable interpretation of Latham is that the hand image is positioned wherever the glove and tracker indicate, regardless of whether the user is touching anything.  (Emphasis added by the Examiner)

The Examiner respectfully submits that, again, this assertion is substantially based on the Appellant’s subjective interpretation of the limitation “touch point” as explained above.  It is now clear that the Appellant asserts that the “touch point” must be interpreted as an actual physical “touch point” only, which must be “detected” right after a user actually touches the proxy surface.  The Examiner disagrees as explained above.  Claim 1 fails to clearly recite such feature, and the “touch point” can be a future “target touch point” that will be soon an actual physical “touch point”, which may be “detected” before a user touches the proxy surface – “touch point” is not necessarily “touched point.”  Latham’s disclosure reasonably reads on.
Meanwhile, the Examiner completely agrees with the Appellant that “the only reasonable interpretation of Latham is that the hand image is positioned wherever the glove and tracker indicate, regardless of whether the user is touching anything.”  This interpretation further implies that the augmented hand image must be positioned at the “determined position” aligned with the “small panel 12” at the projected future target “touch point” that will be soon the present actual physical “touch point” as soon as the user touches the “small panel 12,” i.e., the proxy surface.  
In sum, the Appellant’s argument that Latham fails to anticipate the “detection” of the “touch point” recited in claim 1 because the “detection” in Latham occurs before a user physically touches the “small panel 12” is irrelevant because Claim 1 fails to clearly recite so and Latham reasonably reads on it.  Examiner respectfully submits that although the claims are interpreted in See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, claim 1 is not allowable.
Claims 2 and 5-11 depend from claim 1, and are not allowable at least for the same reasons described above. 
Regarding to rejection of Claim 8, the Appellant asserts (Appeal Brief, p. 13)
The rejection relies on the contention that the alleged “proxy surface” and “3D object” are the same object.  An anticipation rejection of claim 8 would require Latham to disclose all elements of claim 8 and its parent claim 1, including the element of a “stored mapping of coordinates of points on the proxy surface and corresponding coordinates of points on the surface of the 3D object.”  But when the panel has been interpreted to be both the “proxy surface” and the “3D object,” it is clear that there is no such mapping.  There would be no reason for Latham to store a mapping from a point on the panel to a point on that same panel.  (Emphasis added by the Examiner)

	Examiner respectfully submits that it is NOT the “small panel 12” BUT the “many types of knobs and switches” such as “rotary control 42”, “keyboard 44”, “switches 46”, etc., placed on the “small panel 12,” thus the rejection does NOT relies on the contention that the alleged “proxy surface” and “3D object” are the same object.  Latham clearly discloses that “many types of knobs and switches can be depicted visually on the display of the HMD 20, while there is a fewer physical number of such controls on the panel 12.”  See Col. 4, ll. 12-15.  It further discloses that “the sense of touch does not discriminate as accurately as does the visual sense, so approximate shapes are acceptable.” Id.  This infers that the coordinate positions of the “many types of knobs and switches on the panel 12” must be mapped to implement such “visual depiction” of the “knobs and switches” and the “augmented hand(s)” on the display of the “HMD 20.”  See FIG. 1.  The Examiner respectfully submits that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Accordingly, claim 8 is not allowable.
Claims 3-4 depend from claim 1 and remain allowable.
	Regarding to rejection of Claim 12, the Appellant made the same assertions as in claim 1 (Appeal Brief, pp. 7, 9-10 and 12).  Accordingly, claim 12 is not allowable for the same reasons above as in claim 1.
Claims 13-15 depend from claim 12, and are not allowable at least for the same reasons described above.
Claims 16-17 depend from claim 12 and remain allowable.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICHARD J HONG/Primary Examiner, Art Unit 2692     

Conferees:
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                        

	/AMARE MENGISTU/            Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                            




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


***